Citation Nr: 1543806	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for chemical burns to the eyes.

3.  Entitlement to service connection for a hernia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a May 2010 VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge at a videoconference hearing regarding the issues of entitlement to service connection for a back disability, to include DDD of the lumbar spine, entitlement to service connection for chemical burns to the eyes, and entitlement to service connection for a hernia.  See 38 C.F.R. § 20.700 (2015).  The record shows that a hearing was scheduled for September 2015.   However, the notification letter informing the Veteran of the scheduled hearing was returned as undeliverable by the United States Postal Service.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to ascertain the Veteran's correct address and schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a). 






Accordingly, the case is REMANDED for the following action:

Ascertain the Veteran's correct address and schedule him for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




